      Case 2:20-cv-00183-GBW-KRS Document 13 Filed 04/27/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF NEW MEXICO

DANNY YANTZ,

       Plaintiff,

v.
                                                               No: 2:20cv00183 GBW/KRS
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,

       Defendant.


     STIPULATED ORDER BIFURCATING PLAINTIFF’S CONTRACT CLAIM AND
       STAYING DISCOVERY REGARDING EXTRA-CONTRACTUAL CLAIMS
       THIS MATTER having come before the Court upon Allstate Property and Casualty

Insurance Company’s (“Allstate”) Unopposed Motion to Bifurcate Claims and Stay Discovery

Regarding Extra-Contractual Claims, and the Court being duly advised,

       FINDS:

       1.      That the Court has jurisdiction over the Parties; and

       2.      Plaintiff is pursuing a claim for uninsured motorist benefits under his policies and

has also alleged bad faith and extra-contractual claims against Allstate; and

       3.      The parties have agreed to bifurcate the proceedings in the case to allow prompt

resolution of the contract claim relating to the liability for the accident and amount, if any, of

damages that Plaintiff is legally entitled to recover as a result of the accident.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff Danny

Yantz contract claim regarding the amount of damages he is legally entitled to recover for the acts

of the alleged underinsured motorist (Count I) is hereby bifurcated from the extra-contractual bad

faith and statutory claims (Counts II and III).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all discovery

relating to the extra-contractual claims for bad faith and statutory violations is stayed.




                                                       UNITED STATES MAGISTRATE JUDGE
      Case 2:20-cv-00183-GBW-KRS Document 13 Filed 04/27/20 Page 2 of 2




Submitted and approved by:

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.


By: /s/ Jennifer A. Noya
   Jennifer A. Noya
   Post Office Box 2168
   Bank of America Centre, Suite 1000
   500 Fourth Street, N.W.
   Albuquerque, New Mexico 87103-2168
   Telephone: (505) 848-1800

Attorneys for Allstate



By: Approved 4.16.20
    Angel L. Saenz, Esq.
    333 S. Campo St.
    Las Cruces, New Mexico 88001-3511
    Email: saenzlaw@zianet.com

Attorneys for Plaintiff




                                        2
